Case 2:21-cr-00063-APG-EJY Document 13 Filed 03/01/21 Page 1 of 1

AO 470 (Rev, 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

for the
District of NEVADA

United States of America
Case No. 2:21-cr-00063-APG-EFY

Vv.

wet Ne” Noe nee Nee”

AMANDA RAY ANDERSON
Defendant

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

 

_ Lloyd D. George, U.S. Courthouse .
| Place: 333 Las Vegas Blvd., South Courtroom No.: 3A
Las Vegas, NV 89101 .
Date and Time: 03/03/2021 2:30 p.m.

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and

QW

Date: == March 1, 2021 -
Judge's signature

 

place set forth above.

DANIEL J, ALBREGTS, U.S. Magistrate Judge

Printed name and title

  
 
 

  
   

———FILED
— SERVED QW

COUNSEV/PARTIES OF RECORN

 
     
         
  

    
 

  

CLERK US DIST
DISTRICT OF NEVAGE

 

     
     

BY:

 
